ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
CB&I Federal Services LLC, f/k/a Shaw        )      ASBCA Nos. 58662, 58694
 Environmental & Infrastructure, Inc.        )
                                             )
Under Contract No. W9128F-08-D-0009          )

APPEARANCES FOR THE APPELLANT:                      Steven M. Masiello, Esq.
                                                    Shaun C. Kennedy, Esq.
                                                     McKenna Long & Aldridge LLP
                                                     Denver, CO

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Jam es M. Pakiz, Esq.
                                                    Stanley E. Tracey, Esq.
                                                     Assistant District Counsel
                                                     U.S. Army Engineer District, Omaha

                              ORDER OF DISMISSAL

       The parties settled their disputes through mediation. Accordingly, the appeals
are dismissed with prejudice.

      Dated: 11 March 2015



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58662, 58694, Appeals of
CB&I Federal Services LLC, f/k/a Shaw Environmental & Infrastructure, Inc.,
rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals